Citation Nr: 0807812	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gout.

2.  Entitlement to service connection for bilateral wrists 
carpal tunnel syndrome (claimed as peripheral neuropathy with 
essential tremor).

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had 14 years active duty service ending in 
December 1973, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in July 2005, 
and a substantive appeal was received in August 2005.  The 
veteran appeared at Board hearing in October 2007.  The 
hearing was intended to be a videoconference hearing, but due 
to technical problems, only audio transmission was possible.  
The veteran was given the option of having the hearing 
rescheduled, but he elected to proceed with an audio only 
hearing.  A transcript is of record.    

The record was held open for 60 days to allow the veteran to 
submit additional evidence.  Additional evidence was received 
from the veteran with waiver of preliminary RO review 
provided at the hearing and with written waiver of 
preliminary RO review received in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

The veteran is attempting to reopen a claim of service 
connection for gout, and is seeking entitlement to service 
connection for bilateral wrists carpal tunnel syndrome 
(claimed as peripheral neuropathy with essential tremor) and 
PTSD.
A copy of a December 2005 Social Security Administration 
(SSA) decision was received from the veteran in November 2007 
with waiver of preliminary RO review.  The decision concerned 
the veteran's gout, peripheral neuropathy with essential 
tremors, and PTSD.  Medical records and a transcript from a 
November 2005 hearing conducted by the SSA are cited within 
the decision.  It appears that some medical reports may be 
from private examiners and are not of record.  Since such 
records could be relevant to adjudication of the veteran's 
claim, appropriate action is necessary to obtain any such 
records before the Board may properly proceed with appellate 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Also, the Board believes that there may be outstanding VA 
medical records that are not associated with the veteran's 
claims file.  First, VA medical records from October 2003 
onward had been cited in the December 2005 SSA decision.  A 
review of the record shows that the most recent VA medical 
record is from September 2003 from Oakland Park, Florida.  
Second, in an October 2007 testimony, the veteran stated that 
he had been seen at a VA clinic in Cincinnati, Ohio.  A 
review of the record shows that VA medical records from the 
Cincinnati facility are not associated with the veteran's 
claims file.  Accordingly, the RO should obtain the records 
in order to fulfill the VA's duty to assist the veteran.  
This is particularly so in view of the fact that these are 
records in the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A(b).

Further, as noted above, the veteran is attempting to reopen 
a claim of service connection for gout which is the subject 
of a prior final decision.  A letter sent to the veteran by 
the RO in November 2003 informed the veteran that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  However, 
the veteran was not notified of the type of evidence that 
would be necessary to substantiate the element required to 
establish service connection for gout that was found 
insufficient in the September 2002 denial-specifically, 
evidence that shows he had gout in service.  Additional 
letters were sent in January 2005 and March 2006 that did not 
address new and material evidence.  The Board is unable to 
conclude that the letters sent to the veteran by the RO fully 
comply with the judicial holding in Kent.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
notice as to the types of evidence 
needed to reopen his claim of service 
connection for gout in relation to the 
basis for the prior denial of the claim 
in keeping with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The RO should take appropriate action 
to obtain VA clinical records from 
October 2003 to the present from the VA 
Medical Center in Oakland Park, Florida.  
The RO should also take appropriate 
action to ensure that all pertinent 
medical reports are obtained from the VA 
Medical Center in Cincinnati, Ohio. 

3.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to the veteran's application for 
disability benefits filed by the veteran.
		
4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).









 Department of Veterans Affairs


